Citation Nr: 0827015	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  03-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for emphysema, to 
include as due to asbestos exposure.

2.	Entitlement to service connection for cancer of the 
larynx, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
emphysema and cancer of the larynx, as secondary to the 
service-connected disability of perforation of right tympanic 
membrane.  

When this matter was initially before the Board in March 
2006, the Board denied service connection for emphysema and 
cancer of the larynx.  The veteran subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2007 order, the Court 
granted the parties' joint motion for remand, partially 
vacating the Board's March 2006 decision and remanding the 
case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2007 joint motion for partial remand, the 
parties agreed that the Board erred by not obtaining an 
adequate medical examination in compliance with VA's duty to 
assist.  The parties noted that because the Board conceded 
in-service asbestos exposure in the March 2006 decision, and 
since the provisions of the Veterans' Benefits Administration 
Manual M21-1MR indicate an association between asbestos 
exposure and cancer of the larynx and emphysema, VA is 
required to procure medical opinions with respect to the 
etiology of the veteran's conditions.  Thus, the Board has no 
discretion and must remand this matter form compliance with 
the Court's November 2007 order granting the parties' joint 
motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 
(2006) (holding that the duty to ensure compliance with the 
Court's order extends to the term of the agreement struck by 
the parties that forms the basis of the joint motion to 
remand).

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the appellant for a VA 
examination by an appropriate specialist 
to determine the etiology of his 
emphysema. The claims folder must be 
reviewed by the examiner and the review 
should be noted in the examination 
report.  The examiner should express an 
opinion as to whether it is as likely as 
not (50 percent or greater probability) 
that the veteran has a respiratory 
disability, to specifically include 
emphysema, that is related to or had its 
onset in service, and particularly, to is 
presumed, in-service asbestos exposure.  
The examiner should give a complete 
rationale for the opinion in a legible 
report.  

2.  Schedule the appellant for a VA 
examination by an appropriate specialist 
to determine the etiology of his cancer 
of the larynx.  The claims folder must be 
made available to the medical reviewer 
and the report should note review of the 
claims folder.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
cancer of the larynx is related to 
service, and in particular, to his 
presumed in-service asbestos exposure.  
The examiner should give a complete 
rationale for the opinion in a legible 
report.  

3.  Then, readjudicate the appeal.  If 
the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case that includes the relevant laws 
and regulations.  Allow the appropriate 
period of time for response and 
thereafter return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

